NUMBER 13-18-00060-CV

                           COURT OF APPEALS

                 THIRTEENTH DISTRICT OF TEXAS

                   CORPUS CHRISTI – EDINBURG

                       IN RE FEDERAL CORPORATION


                      On Petition for Writ of Mandamus.


                        MEMORANDUM OPINION
  Before Chief Justice Valdez and Justices Contreras and Benavides
             Memorandum Opinion by Justice Contreras
      Relator Federal Corporation filed a petition for writ of mandamus with this Court

arguing that respondent, the Honorable Mario E. Ramirez Jr., presiding judge of the

332nd Judicial District Court of Hidalgo County, erred by denying relator’s special

appearance, under Texas Rule of Civil Procedure 120a, in trial court cause number C-

8211-14-F.

      Mandamus is an extraordinary remedy. In re H.E.B. Grocery Co., 492 S.W.3d 300,

302 (Tex. 2016) (orig. proceeding) (per curiam). Mandamus relief is proper to correct a

clear abuse of discretion when there is no adequate remedy by appeal. In re Christus
Santa Rosa Health Sys., 492 S.W.3d 276, 279 (Tex. 2016) (orig. proceeding). The relator

bears the burden of proving both of these requirements. In re H.E.B. Grocery Co., 492
S.W.3d at 302; Walker v. Packer, 827 S.W.2d 833, 840 (Tex. 1992) (orig. proceeding).

       Under section 51.014(a)(7) of the Texas Civil Practice and Remedies Code, a party

may appeal an interlocutory order that “grants or denies the special appearance of a

defendant under Rule 120a, Texas Rules of Civil Procedure, except in a suit brought

under the Family Code.”       TEX. CIV. PRAC. & REM. CODE ANN. § 51.014(a)(7) (West,

Westlaw through 2017 1st C.S.).          The challenged order denied relator’s special

appearance under Rule 120a, and the underlying suit was not brought under the family

code. See id. Accordingly, relator has not shown that it lacks an adequate remedy by

appeal.

       Having fully considered relator’s petition, this Court is of the opinion that relator is

not entitled to the relief sought for the foregoing reason. Accordingly, the petition for writ

of mandamus is DENIED. Any pending motions are denied as moot.

                                                   DORI CONTRERAS
                                                   Justice


Delivered and filed the
25th day of January, 2018.




                                              2